Citation Nr: 9929283	
Decision Date: 10/12/99    Archive Date: 10/21/99

DOCKET NO.  98-01 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a right shoulder 
disability.  

2.  Entitlement to service connection for post-operative 
residuals of cyst removal surgery of the neck.  

3.  Entitlement to service connection for a right foot 
disability.  

4.  Entitlement to service connection for a disability 
characterized by swelling in the groin.  


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Thomas D. Jones, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1955 to 
October 1958.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1997 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the veteran's claim for service connection 
for a right shoulder disability, a right foot disability, 
post-operative residuals of cyst removal surgery, and a 
disability characterized by swelling of the groin.  The 
veteran filed a timely notice of disagreement, initiating 
this appeal.  


FINDINGS OF FACT

1.  The veteran underwent surgical repair of the right 
shoulder joint in 1975; he continues to have pain in the 
right shoulder.  

2.  Evidence of a medical nexus between a right shoulder 
dislocation in service and a current right shoulder 
disability has not been presented.  

3.  The veteran had a cyst of the neck surgically removed 
during service.  

4.  Evidence of a medical nexus between a surgical removal of 
a neck cyst in service and a current disability of the neck 
has not been presented.  

5.  The veteran fractured his right foot in service.

6.  Evidence of a medical nexus between a right foot fracture 
in service and a current right foot disability has not been 
presented.  

7.  The veteran was treated for a cyst of the groin in 
service.  

8.  Evidence of a medical nexus between a cyst of the groin 
in service and a current groin disability characterized by 
swelling has not been presented.  


CONCLUSIONS OF LAW

1.  Service connection for a right shoulder disability is 
denied as not well grounded.  38 U.S.C.A. §§ 1112, 1113, 
1131, 1137, 5107 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309 (1998).  

2.  Service connection for post-operative residuals of cyst 
removal surgery to the neck is denied as not well grounded.  
38 U.S.C.A. §§ 1131, 5107 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 3.303, 3.304 (1998).  

3.  Service connection for residuals of a right foot fracture 
is denied as not well grounded.  38 U.S.C.A. §§ 1112, 1113, 
1131, 1137, 5107 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309 (1998).  

4.  Service connection for a disability characterized by 
swelling in the groin is denied as not well grounded.  
38 U.S.C.A. §§ 1131, 51037 (West 1991 & Supp. 1999); 
38 C.F.R. §§ 3.303, 3.304 (1998).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The veteran seeks service connection for a right shoulder 
disability, a right foot disability, post-operative residuals 
of cyst removal surgery to the neck, and a disability 
characterized by swelling of the groin.  

The veteran's service medical records are available, but were 
damaged in the 1973 fire at the National Personnel Records 
Center.  Nevertheless, they confirm that the veteran was 
diagnosed with a sebaceous cyst in the groin in May 1956.  
The cyst was incised and drained, and hot soaks were 
recommended.  Next, the veteran twisted his right foot in 
August 1956.  Upon physical examination, the foot was 
swollen, tender, and painful.  X-rays revealed a fracture of 
the shaft of the right fifth metatarsal, without loss of 
position.  He was hospitalized and his right foot was placed 
in a plaster walking cast.  Within a few days, he was noted 
to be walking without difficulty in his walking cast, and he 
was discharged to limited duty.  The cast was removed in 
November 1956, and the veteran was referred to physical 
therapy.  In early 1958, the veteran was noted to have a 
chronically infected steatoma on the back of his neck; this 
cyst was surgically removed in March 1958.  No complications 
were noted.  No disabilities of the right shoulder, right 
foot, or genitourinary system were noted at the time of the 
veteran's service separation examination, and he reported no 
such complaints at that time.  

Beginning in the mid-1970's, the veteran sought treatment 
from a private orthopedic specialist for right shoulder 
impingement.  He had limitation of motion of the shoulder, 
and history of recurrent dislocation; this disability was 
addressed by a Putti-Plat reconstruction of the shoulder in 
1975.  With treatment, his range of motion improved, and he 
was able to return to work.  However, he continued to have 
right shoulder pain on an intermittent basis thereafter.  

A sebaceous cyst was removed from the veteran's scalp in 
April 1981.  No complications were noted to arise from this 
operation.  Additional pilar cysts were removed from the 
veteran's scalp region in September 1995; pathologically, 
they were benign.  

In May 1997, the veteran filed a claim for service connection 
for disabilities of the right shoulder, the right foot, and 
the groin, and for post-operative residuals of a cyst 
removal.  

The veteran sought treatment in May 1997 from a private 
physician for a fistula in the groin area.  The veteran 
stated this fistula has been present since service, and it 
periodically becomes infected.  Upon physical examination, 
the doctor noted a mild degree of erythema in the left 
inguinal region, along with a fistulous tract.  Cellulitis 
was diagnosed.  A June 1997 surgical pathology report also 
identified hidradenitis suppurativa of the left groin region; 
this growth was excised that same month.  

In July 1997, the RO reviewed the evidence of record and 
denied the veteran's claims for service connection for a 
right shoulder disability, a right foot disability, post-
operative residuals of cyst removal surgery, and a disability 
characterized by swelling of the groin.  The veteran filed a 
timely notice of disagreement, initiating this appeal.  

Analysis

The veteran seeks service connection for several 
disabilities.  Service connection will be granted for any 
current disability resulting from a disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1131 
(West 1991); 38 C.F.R. §§ 3.303, 3.304 (1998).  Additionally, 
certain statutorily enumerated disorders, such as arthritis, 
may be presumed to have been incurred in service if they 
manifest to a compensable degree within one year after 
separation from service.  38 U.S.C.A. §§ 1112, 1113, 1137 
(West 1991 & Supp. 1999); 38 C.F.R. §§ 3.307, 3.309 (1998).  

The preliminary requirement for establishing entitlement to 
any VA benefit is that the applicant submit a claim which is 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  The U. S. Court of Appeals for 
Veterans Claims (Court) has defined a well-grounded claim as 
"a plausible claim, one which is meritorious on its own or 
capable of substantiation."  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).  Such a claim need not be conclusive, but 
only possible, to satisfy the initial burden of § 5107.  Id.  

Case law promulgated by the Court has resulted in what is in 
effect a three pronged test to determine whether a claim is 
well grounded.  There must be competent evidence of a current 
disability (medical diagnosis), of incurrence or aggravation 
of a disease or injury in service (lay or medical evidence), 
and of a nexus between the injury or disease in service and 
the current disability (medical evidence).  See Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992); Grottveit v. Brown, 5 Vet. 
App. 92 (1993); Grivois v. Brown, 6 Vet. App. 136 (1994); 
Caluza v. Brown, 7 Vet. App. 498 (1995).  To be well 
grounded, a claim must be supported by evidence that suggests 
more than a purely speculative basis for an award of 
benefits; evidence is required, not just allegations.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992); Dixon v. 
Derwinski, 3 Vet. App. 261 (1992).  

I. Service connection - Right shoulder disability

The veteran seeks service connection for a right shoulder 
disability.  According to his assertions, he dislocated his 
right shoulder during service.  However, no such injury 
appears in his service medical records.  As was noted above, 
the veteran's records were damaged in 1973 while in storage 
at the National Personnel Records Center, and it is possible 
any records of treatment for a right shoulder injury were 
destroyed at that time.  Nevertheless, for the reasons to be 
discussed below, the veteran's claim for service connection 
for a right shoulder disability is not well grounded.  

Private medical records submitted by the veteran demonstrate 
that he has right shoulder impingement which necessitated 
surgical repair in 1975 and continues to give him pain to 
this day.  However, even assuming arguendo that the veteran's 
right shoulder was also dislocated in service, he has not 
established that such an in-service injury resulted in his 
current right shoulder disability.  Caluza, supra.  While the 
veteran has received extensive private treatment of his right 
shoulder, including undergoing a Putti-Plat reconstruction of 
the joint in 1975, no medical expert has suggested his 
current pain and limitation of motion of the right shoulder 
is due to or results from a disease or injury incurred in or 
aggravated by service.  Admittedly, private medical records 
from the 1970's reflect a history of right shoulder 
dislocation, but these records do not indicate if such 
dislocation occurred in service, or resulted in the veteran's 
current right shoulder disabilities; for this reason, the 
claim is not well grounded.  See Wade v. West, 11 Vet. 
App. 302, 305-6 (1998) (citing Caluza, supra).  

The veteran has alleged that his in-service injury resulted 
in his current right shoulder disabilities, including 
arthritis of the joint; however, he, as a layman, is not 
qualified to offer expert medical testimony to the Board.  
See Pearlman v. West, 11 Vet. App. 443, 447 (1998) [citing 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992)].  

In conclusion, the veteran's claim must be denied as not well 
grounded.  Evidence has not been provided which would 
demonstrate that an in-service right shoulder injury resulted 
in a current disability of right shoulder impingement and 
surgical repair of the joint.  38 U.S.C.A. § 1131 (West 
1991).  For this reason, his claim is not well-grounded, and 
must be denied on that basis.  See Wade, supra.  

II. Service connection - Post-operative residuals of 
cyst removal surgery of the neck

The veteran seeks service connection for residuals of cyst 
removal surgery in service.  According to his assertions, he 
underwent surgery in service to treat a cyst on his neck; 
these assertions are confirmed by the service medical 
records.  He states he now has a scar on his neck resulting 
from this surgery.  However, for the reasons to be discussed 
below, the claim for service connection for residuals of cyst 
removal surgery is not well grounded.  

According to the service medical records, the veteran was 
diagnosed in 1958 with a chronically infected steatoma on the 
back of his neck; this cyst was surgically excised in March 
of that year.  His service separation examination noted no 
residuals or complications resulting thereto.  More recently, 
private medical records have shown that the veteran had 
several cysts removed from his scalp region on various 
occasions subsequent to service; at no time was a scar noted 
on the veteran's neck resulting from his in-service surgery.  
Thus, the veteran has not submitted medical evidence of a 
current disability, including a scar, resulting from his in-
service surgery to excise a cyst on his neck.  No such scar 
was noted on his service medical examination, and no other 
medical evidence of record indicates the veteran has a 
current scar resulting from surgery in service.  For this 
reason, his claim is not well grounded.  

While the veteran has alleged that he has a current 
disability, namely a scar, resulting from his in-service cyst 
removal surgery, he, as a layperson, cannot offer expert 
medical testimony to the Board.  See Pearlman v. West, 11 
Vet. App. 443, 447 (1998) [citing Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992)].  

In conclusion, the veteran's claim must be denied as not well 
grounded.  Evidence has not been provided which would 
demonstrate that an in-service surgical removal of a cyst of 
the neck resulted in a current scar, or any other post-
operative residuals.  38 U.S.C.A. § 1131 (West 1991).  For 
this reason, his claim is not well-grounded, and must be 
denied on that basis.  See Wade, supra.  

III. Service connection - Right foot disability

The veteran seeks service connection for a right foot 
disability.  According to his assertions, a fracture of the 
right foot during service has resulted in several current 
disabilities of the foot, including arthritis.  For the 
reasons to be noted below, the veteran's claim is not well 
grounded.  

Service medical records confirm that in 1956 he fractured the 
shaft of the right fifth metatarsal, without loss of 
position, and was placed in a walking cast for several days.  
After his cast was removed, he was afforded physical therapy.  
At the time of his service separation examination, no 
residuals of his right foot fracture were noted, and none 
were reported by the veteran.  

More recently, he has alleged a number of current right foot 
disabilities, including arthritis; however, he has not 
submitted medical evidence of such disabilities.  He has also 
not submitted medical evidence that his current disabilities 
are the result of his in-service foot injury.  Even assuming 
a current right foot disability, the veteran's initial right 
foot fracture in service occurred in 1956, over 40 years ago.  
Medical evidence is required to establish that any current 
disability is the result of or is due to an in-service 
disease or injury.  Caluza, supra.  The veteran has himself 
stated that he has arthritis of the right foot as a result of 
his in-service fracture of the right foot, but as a 
layperson, he is not qualified to offer expert medical 
testimony.  See Pearlman v. West, 11 Vet. App. 443, 447 
(1998) [citing Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992)].  Thus, the claim remains not well grounded.

In conclusion, the veteran's claim must be denied as not well 
grounded.  Evidence has not been provided which would 
demonstrate that an in-service fracture of the right foot has 
resulted in a current diagnosis of arthritis or any other 
foot disability.  38 U.S.C.A. § 1131 (West 1991).  For this 
reason, his claim is not well-grounded, and must be denied on 
that basis.  See Wade, supra.  

IV. Service connection - Disability characterized by swelling 
in the groin

The veteran seeks service connection for a disability 
characterized by swelling in the groin.  For the reasons to 
be discussed below, the veteran's claim is not well grounded.  

According to the service medical records, the veteran was 
diagnosed with and treated for a sebaceous cyst in the groin 
in May 1956.  The cyst was incised and drained, and hot soaks 
were recommended.  No complications were noted, and this cyst 
was not described as chronic in nature.  At the time of the 
veteran's service separation examination, no residuals were 
noted.  

More recently, the veteran sought treatment in May 1997 from 
a private physician for a fistula in the groin area.  The 
veteran stated this fistula has been present since service, 
and it periodically becomes infected.  Upon physical 
examination, the doctor noted a mild degree of erythema in 
the left inguinal region, along with a fistulous tract.  
Cellulitis was diagnosed.  A June 1997 surgical pathology 
report also identified hidradenitis suppurativa of the left 
groin region; this growth was excised that same month.  

As is noted above, a well grounded claim requires medical 
evidence of a nexus between an in-service disease or injury 
and a current disability.  Caluza, supra.  A 1997 medical 
report reflects the veteran's assertions that he has had a 
fistula of the groin since service; however, bare lay 
accounts of medical history transcribed by a medical examiner 
does not constitute "competent medical evidence" as is 
required by Grottveit et al.  LeShore v. Brown, 8 Vet. 
App. 406 (1995).  Because this medical report merely 
reiterates the veteran's claim, but does not confirm or 
enhance it, this evidence is not sufficient to render the 
veteran's claim well grounded.  No other medical evidence of 
record establishes a medical nexus between the veteran's 
current skin disabilities of the groin and any disease or 
injury incurred in service.  While the veteran has alleged 
such a nexus, his lay testimony cannot serve as expert 
medical evidence.  See Pearlman v. West, 11 Vet. App. 443, 
447 (1998) [citing Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992)].  

In conclusion, the veteran's claim must be denied as not well 
grounded.  Evidence has not been provided which would 
demonstrate that an in-service cyst or fistula of the groin 
has resulted in a current disability characterized by 
swelling of the groin.  38 U.S.C.A. § 1131 (West 1991).  For 
this reason, his claim is not well-grounded, and must be 
denied on that basis.  See Wade, supra.  



ORDER

1.  Service connection for a right shoulder disability is 
denied.  

2.  Service connection for post-operative residuals of cyst 
removal surgery to the neck is denied.  

3.  Service connection for residuals of a right foot fracture 
is denied.  

4.  Service connection for a disability characterized by 
swelling of the groin is denied.  





		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals



 

